*115OPINION OF THE COURT
PER CURIAM:
On January 11, 1974, appellant, George Elam, pled guilty to charges of murder and aggravated robbery, and was found guilty of murder in the second degree and aggravated robbery. Concurrent sentences of ten to twenty years imprisonment were imposed. No direct appeal from the judgments of sentence was filed. Throughout these proceedings, appellant was represented by counsel.
On January 28, 1975, appellant filed an uncounseled Petition for Writ of Habeas Corpus to this Court. On February 19, 1975, we ordered that (1) counsel be appointed; (2) an evidentiary hearing be held; and (3) a decision be made as to all issues raised by appellant. Appointed counsel filed an Amended Petition for Habeas Corpus in the Nature of a Petition under the Post Conviction Hearing Act. A hearing was held at which appellant elected to proceed solely on the ground that his representation by counsel prior to and at the guilty plea hearing of January 11, 1974, was ineffective. The Post Conviction Hearing court rejected this contention, and this appeal followed.
On this appeal, appellant renews his claim of ineffective assistance of counsel and also argues that he was denied “due process” because the post conviction court issued its opinion before the notes of testimony of that proceeding had been transcribed, and that the post conviction court based its decision on issues not before it. We have examined these contentions and find them to be without merit.
Order affirmed.
JONES, former C. J., did not participate in the decision of this case.